IN TI-IE SUPREME COURT OF THE STATE OF DELAWARE

GATEWAY ESTATES, INC., §
§ No. 571 , 2015
Plaintiff Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
NEW CASTLE COUNTY, and § C.A. No. N13C-07-307
ROBERT R. & ROSA GONZALES, §
§
Defendants Below, §
Appellees. §

Submitted: May 18, 2016
Decided: May 25, 2016

Bef0re STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.
0 R D E R
This 25"‘ day of May 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court

should be affirmed on the basis that the Appellant’s claims are untimely and without

merit.
NOW, THEREFORE, I'l` IS I-IEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY TI-IE COURT: